United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF THE AIR FORCE,
MacDILL AIR FORCE BASE, FL, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-1292
Issued: April 7, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On April 6, 2010 appellant, through her representative, filed an application for review of
an Office of Workers’ Compensation Programs’ decision dated December 30, 2009 which
denied modification of a decision denying her request for an additional schedule award.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to the Office. In the case of William A. Couch,1 the Board held
that, when adjudicating a claim, the Office is obligated to consider all evidence properly
submitted by a claimant and received by the Office before the final decision is issued. On
October 21, 2008 the Office granted appellant a schedule award for three percent impairment of
the left arm. In a letter dated October 19, 2009, appellant requested reconsideration. The record
indicates that, after the October 21, 2008 decision, appellant submitted additional evidence. This
included reports dated October 19 and 22, 2009 from Dr. Feroze A. Yusufji, appellant’s treating
physician. These documents were received by the Office on October 29 and 30, 2009
respectively. In its December 30, 2009 decision, the Office denied modification of the
October 21, 2008 decision and referenced the October 19, 2009 report from Dr. Yusufji but did
not note receipt or consideration of the October 22, 2009 report. The Office noted that “Dr.
Yusufji did not indicate that you had sustained a degree of impairment greater than the percent of
the left arm previously awarded.” However, Dr. Yusufji’s October 22, 2009 report opined that
1

41 ECAB 548 (1990).

appellant sustained six percent impairment under the American Medical Association, Guides to
the Evaluation of Permanent Impairment.
The Board finds that the Office, in its December 30, 2009 decision, did not review the
October 22, 2009 report from Dr. Yusufji that was received by the Office on October 30, 2009.
For this reason, the case will be remanded to the Office to enable it to properly consider all the
evidence submitted at the time of the December 30, 2009 decision. Following such further
development as the Office deems necessary, it shall issue an appropriate decision on the merits
of the claim.
IT IS HEREBY ORDERED THAT the December 30, 2009 decision of Office of
Workers’ Compensation Programs be set aside. The case is remanded to the Office for further
proceedings consistent with this order of the Board.
Issued: April 7, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

